We reject defendant’s challenges to the sufficiency and weight of the evidence supporting the robbery conviction (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations. The evidence amply supported the conclusion that, after unsuccessfully attempting to take the victim’s money by way of a confidence game, defendant took the money by force (see e.g. People v Spencer, 255 AD2d 167 [1st Dept 1998], lv denied 93 NY2d 879 [1999]).
We perceive no basis for reducing the sentence. Concur— Andrias, J.E, Sweeny, Catterson, Moskowitz and ManzanetDaniels, JJ.